USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2066                    WILLIAM L. TAYLOR, ET AL.,                     Plaintiffs, Appellants,                                v.                  STATE OF RHODE ISLAND, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND             [Hon. Mary M. Lisi, U.S. District Judge]                              Before                     Torruella, Chief Judge,                   Cyr, Senior Circuit Judge,                   and Selya, Circuit Judge.                                                                     Richard A. Sinapi, American Civil Liberties Union, RhodeIsland Affiliate and Sinapi Law Associates, Ltd. on brief forappellants.     Jeffrey B. Pine, Attorney General, Thomas A. Palombo, SpecialAssistant Attorney General, and Ellen Evans Alexander, Deputy ChiefLegal Counsel on Motion for Summary Disposition for appellees.March 4, 1999                                              Per Curiam.  Upon careful review of the record, the  briefs, and the history of this case, Taylor  v. State of Rhode  Island, 101 F.3d 780 (1st Cir. 1996), rev'g 908 F.Supp. 92  (D.R.I. 1995), we conclude that the district court properly  granted summary judgment on the remaining procedural due  process issue.  We reach this conclusion essentially for the  reasons stated by the district court in the Memorandum and  Decision dated August 7, 1998, and we do not need to embellish  upon those reasons.  The appellants' particular arguments do  not persuade us otherwise.             The appellees' motion for summary disposition is  granted.              The judgment is affirmed.  See 1st Cir. Loc. R. 27.1.